Citation Nr: 1621097	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-31 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1970 to December 1971 and was awarded the Combat Infantryman Badge (CIB).  The Veteran had service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In a February 2016 written submission, the Veteran canceled a scheduled Central Office Board hearing and requested that the Board adjudicate his pending appeal.  Thus, there is no outstanding hearing request pending.  See 38 C.F.R. § 20.704 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA records and documents that are either duplicative of the evidence in the VBMS file or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence of record demonstrates that tinnitus was not present in service or manifest to a compensable degree within one year of service discharge and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on January 3, 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examination in March 2012 to assist in determining whether his tinnitus is attributable to military service.  The medical opinion is adequate, as it reflects a full review of all medical and other evidence of record and is supported by sufficient explanation.  The Veteran has not alleged any prejudice caused by a deficiency in the examination, so there is adequate medical evidence of record to make a determination in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.

Law and Analysis

The Veteran is seeking service connection for tinnitus.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Tinnitus is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including tinnitus, is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran contends that his tinnitus had its onset during service as a result of exposure to excessive combat noise in Vietnam.  See VA Form 21-4138, dated in January 2012.  

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Tinnitus is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD-214 shows that he served as a light weapons infantryman, a military occupational specialty (MOS) likely associated with noise exposure.  See Duty MOS Noise Spreadsheets, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  He was also awarded the CIB and as a combat veteran is entitled to have his statements accepted.  Therefore, his account of his in-service noise exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). However service treatment records are negative for complaints, findings, or a diagnosis of tinnitus, including at service discharge in November 1971.  

In fact, there are no pertinent clinical records associated with the claims file until a March 2012 VA audio examination report, 41 years after discharge from service.  At that time the Veteran reported military noise exposure from various weapons fire as a gunner in the infantry division.  After service the Veteran worked in a chemical/textile lab with minimal noise levels.  He also uses a lawn mower and shoots weapons for sport, but wears hearing protection.  However he had extensive recreational noise exposure, from wind sheer and engine noise, due to motorcycle use without hearing protection for 40+ years.  The Veteran reported experiencing intermittent ringing in the right ear and sometimes in the left ear for about 10 years, but stated that in the last six months the ringing was more constant and more noticeable.

After reviewing the claims file, taking a detailed history of the Veteran's military service (including the reports of noise exposure), the VA audiologist found the tinnitus was less likely than not (less than 50% probability) caused by or a result of military noise exposure, but rather was most likely due to recreational noise exposure.  As rationale for his opinion, he referred to the 6-month duration of the Veteran's ringing sensation, the constant and bilateral nature of the ringing, the Veteran's normal hearing sensitivity at separation in 1971 without significant threshold shifts, and his history of lifelong use of motorcycles without hearing protection.  

Based on the evidence in this particular case, the Board finds that service connection for tinnitus is not warranted.  Although the Veteran's report of noise exposure in service is competent and is consistent with the places, types and circumstances of his service, there is no indication that his current tinnitus had its onset at the time of such exposure or shortly thereafter.  

Rather his service treatment records are unremarkable for any complaints, treatment or diagnosis of tinnitus during his service.  And even accepting that he engaged in combat, and so has the lesser burden of proof insofar as showing he had tinnitus during his service, these statements are not credible as they conflict with the other evidence of record.  First, on service discharge, the Veteran denied any hearing issues.  Second, at the 2012 VA examination, he reported the onset of tinnitus was 10 years prior (approximately 2002).  Thus, the Board finds the assertions that his tinnitus began during service are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Thus, neither the record nor the lay statements of record establish a continuity of symptomatology in this case, nor did tinnitus manifest to a compensable degree within a year of service, precluding an award of service connection on a presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.

What remains for consideration is whether or not in the absence of a diagnosis in service, and/or continuity of symptoms, the Veteran's current tinnitus may nonetheless somehow otherwise be related to his military service decades earlier.  In this case, the Board finds the 2012 VA opinion is highly probative as it is based upon a complete review of the Veteran's claims file and supported by detailed rationale.  An examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The facts here are distinguishable because the VA audiologist clearly acknowledged the Veteran's history of military noise exposure (relevant in-service injury).  However he ultimately concluded that this noise exposure was not the cause of the tinnitus considering the Veteran reported the onset of tinnitus problems 10 years prior (approximately 2002), and due to the lack of a significant threshold shift during service coupled with a 40+ year history of recreational noise exposure.  In doing so the audiologist did not base his opinion merely on the absence of contemporaneous documentation of this condition, rather, just considered this as one of several relevant considerations.  

To the extent the Veteran's statements purport to provide a nexus opinion between his current tinnitus and service, the Board notes that the general principle that noise exposure may lead to tinnitus is commonly known.  Therefore, the Veteran's assertion that his tinnitus is related to his noise exposure in service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

In this case determining the etiology of tinnitus (as distinguished from merely reporting the presence of symptoms of ringing in the ears) is not a simple question, as there are multiple potential causes of the Veteran's tinnitus.  Ascertaining the etiology of tinnitus involves considering several factors and knowledge of how those factors interact with the mechanics of human hearing.  The Veteran has not established that his tinnitus is related to his military service, only believing instead there must be some correlation - in effect, by logical deduction - because he was exposed to loud noise while in service.  But this leap would require ignoring that the Veteran did not report any such difficulties upon separation examination and his significant post-service noise exposure, which the VA audiologist clearly considered easily outweighs the in-service noise he experienced.  In this case, the facts are complex enough that the Veteran's report of military acoustic trauma is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinnitus is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


